Motion Granted and Order filed January 14, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-14-00019-CV
                                ____________

      IN RE VALERUS COMPRESSION SERVICES, LP, VALERUS
      COMPRESSION SERVICES MANAGEMENT LLC, TPG CAPITAL
             LLC, TPG V VE, LP, AND TPG VI VE, LP, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-69580

                                  ORDER

      On January 8, 2014, relators Valerus Compression Services, LP, Valerus
Compression Services Management LLC, TPG Capital LLC, TPG V VE, LP, and
TPG VI VE, LP filed a petition for writ of mandamus in this court. Relators ask

                                       1
this court to order the Honorable Elizabeth Ray, Judge of the 165th District Court,
in Harris County, Texas, to set aside her order dated January 7, 2014, in trial court
number 2013-69580, styled James J. Woodcock, et al. v. Seeking Depositions of
the Corporate Representatives of Valerus Compression Services, LP, et al.
Relators claim respondent abused her discretion by granting real parties in
interest’s Verified Petition for Oral Depositions with Duces Tecum to Investigate
Claim Pursuant to Rule 202.

      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On January 8, 2014, relators asked this court
to stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

      We ORDER the trial court’s January 7, 2014 order granting real parties in
interest’s Verified Petition for Oral Depositions with Duces Tecum to Investigate
Claim Pursuant to Rule 202 in trial court cause number 2013-69580, James J.
Woodcock, et al. v. Seeking Depositions of the Corporate Representatives of
Valerus Compression Services, LP, et al., STAYED until a final decision by this
court on relators’ petition for writ of mandamus, or until further order of this court.




                                           2
        In addition, the court requests real parties in interest to file a response to the
petition for writ of mandamus on or before January 29, 2014. See Tex. R. App. P.
52.4.

                                                 PER CURIAM
Panel consists of Justices McCally, Busby, and Donovan.




                                             3